Citation Nr: 1043829	
Decision Date: 11/22/10    Archive Date: 12/01/10

DOCKET NO.  09-05 821	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUE

Whether new and material evidence has been received to reopen a 
previously denied claim of entitlement to service connection for 
a left knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1975 to May 1977.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from an October 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina.

In August 2010, the Veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A transcript of this 
hearing was prepared and associated with the claims file.

The record reflects that the Veteran submitted additional 
evidence to the Board accompanied by a waiver of initial review 
by the agency of original jurisdiction.  See 38 C.F.R. § 20.1304.

The issue of entitlement to service connection for a left knee 
disability is\addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  Entitlement to service connection for a left knee disability 
was denied by rating decision in September 2004.

2.  The additional evidence received since the September 2004 
rating decision was not previously submitted, relates to an 
unestablished fact necessary to substantiate the claim, and 
raises a reasonable possibility of substantiating the claim of 
entitlement to service connection for a left knee disability.




CONCLUSION OF LAW

Evidence added to the record since the September 2004 rating 
decision is new and material; thus, the claim of entitlement to 
service connection for a left knee disability is reopened.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156, 20.1103 
(2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States Code, 
concerning the notice and assistance to be afforded to claimants 
in substantiating their claims.  VCAA § 3(a), 114 Stat. 2096, 
2096-97 (2000) (now codified as amended at 38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2009)).  In addition, VA published 
regulations, which were created for the purpose of implementing 
many of the provisions of VCAA.  See 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (now codified, in pertinent part, at 38 C.F.R. § 3.159 
(2010)).

The Board believes that the evidence has been developed to the 
extent necessary to adjudicate the issue of whether new and 
material evidence has been received to reopen the Veteran's claim 
of entitlement to service connection for a left knee disability.  
As will be discussed in greater detail below, the Board finds 
that new and material evidence has been submitted, and that the 
claim should be reopened.  Any additional evidentiary development 
that is necessary before this claim can be adjudicated on the 
merits will be discussed in greater detail in the REMAND portion 
of this document.



II.  New and Material Evidence

The Veteran is seeking entitlement to service connection for a 
left knee disability.  He essentially contends that he suffers 
from such disability as a result of an in-service injury.

Rating actions from which an appeal is not perfected become 
final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  The governing 
regulations provide that an appeal consists of a timely filed 
notice of disagreement in writing and, after a statement of the 
case has been furnished, a timely filed substantive appeal.  38 
C.F.R. § 20.200 (2010).

A final decision cannot be reopened unless new and material 
evidence is presented.  Pursuant to 38 U.S.C.A. § 5108, the 
Secretary must reopen a finally disallowed claim when new and 
material evidence is presented or secured with respect to that 
claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).

For claims filed on and after August 29, 2001, new evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence that, 
by itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate the 
claim.  New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last prior 
final denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a) (2010).

Only evidence presented since the last final denial on any basis 
(either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented), will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).

For the purpose of establishing whether new and material evidence 
has been submitted, the evidence is presumed credible unless it 
is inherently false or untrue, or it is beyond the competence of 
the person making the assertion.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).

The Veteran's claim of entitlement to service connection for a 
left knee disability was originally denied in a September 2004 
rating decision.  This decision cited a lack of  a current 
diagnosis and (inaccurately) cited a lack of evidence of 
treatment for or diagnosis of a left knee disability in service.  
The Veteran was notified of this decision in October 2004, and he 
did not appeal.  Among the evidence of record at the time of the 
September 2004 denial were the Veteran's service treatment 
records and an October 2003 private medical record reflecting 
that the Veteran had sought treatment for left knee pain with no 
diagnosed disability.  

The October 2003 private medical record that was of record at the 
time of the September 2004 rating decision notes an 
intermittent/episodic, aching knee pain in the suprapatellar 
region.  This record does not, however, reflect that a physical 
examination of the Veteran's left knee was performed.  There was, 
therefore, no objective medical evidence of current left knee 
symptomatology at the time of the prior denial.  

Since the September 2004 rating decision, the Veteran has added a 
January 2009 private medical record and personal statements.  He 
also underwent a VA examination in December 2009 and offered 
personal testimony at an August 2010 Board hearing.  

While the January 2009 private medical record does not give a 
diagnosis, it does list an assessment of "left knee pain 
consistent with patellofemoral syndrome."  The record itself 
notes a finding of mild tenderness along the medial retinacular 
area.  The December 2009 VA examination report, while including 
an assessment of arthralgia, lists objective symptoms of possible 
left knee disability.  It notes findings of mild anterior 
tenderness on the patellar tendon.  It notes limitation of 
flexion to 120 degrees with pain on extreme flexion and extension 
and squatting, and limitation of flexion to 100 degrees after 
three repetitions of range of motion.  Gait was antalgic on 
weight bearing.  

The Board finds that these medical records constitute new and 
material evidence to reopen the Veteran's claim of entitlement to 
service connection for a left knee disability.  This evidence is 
new in that it was not of record at the time of the September 
2004 rating decision.  It is material in that, even though it 
does not offer a current diagnosis, it contains objective 
evidence of a current left knee condition, which was not of 
record at the time of the prior rating decision.  In short, the 
Board finds that this evidence constitutes new and material 
evidence in that it is neither cumulative nor redundant of 
previously submitted evidence, and it appears to raise a 
reasonable possibility of substantiating the claim.  

Accordingly, the Board finds that new and material evidence has 
been submitted to reopen the claim of entitlement to service 
connection for a left knee disability.  To this extent, the 
benefit sought on appeal is granted.


ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for a left knee disability is 
reopened.


REMAND

Given the objective indications of a current left knee 
disability, the Board finds that a new VA examination is 
warranted.  Specifically, the Board observes that the physical 
examination and x-rays that are already of record may not, by 
themselves, have been sufficient to diagnose a current left knee 
disability.  

The Veteran's August 2010 Board hearing testimony reflects he 
intended to schedule an MRI in the next couple of weeks.  It is 
unclear whether the MRI was ever conducted, as no new medical 
records have been submitted for VA's review.  On remand, the AMC 
should attempt to obtain any recent VA and private medical 
records, including MRI results, before scheduling the Veteran for 
a VA examination.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be asked to sign and 
return release forms authorizing VA to obtain 
relevant outstanding private medical records, 
including a recent MRI report.  The Veteran 
should also be notified that he may submit 
these records himself.  The notification 
requirements of 38 C.F.R. § 3.159(c)(1) 
should be followed.  VA should issue an 
initial records request and at least one 
follow-up request if the initial request 
yields no response.  If these records cannot 
be obtained and there is no affirmative 
evidence that they do not exist, inform the 
Veteran of the records that could not be 
obtained, including what efforts were made to 
obtain them.  All efforts to obtain these 
records should be recorded in the claims 
folder.

2.  Obtain copies of the Veteran's 
outstanding VA medical records and ensure 
that those copies are associated with the 
claims file.

3.  Following the above, arrange for the 
Veteran to undergo a VA examination to 
determine the nature and etiology of any 
current left knee disability.  The claims 
folder must be thoroughly reviewed by the 
examiner in connection with the examination, 
and a complete history should be elicited 
directly from the Veteran.  Any tests and 
studies deemed necessary by the examiner 
should be conducted.  If no MRI results have 
been associated with the claims file, the 
examiner should conduct an MRI.  All findings 
should be reported in detail.  

The examiner should identify any pertinent 
pathology found and should diagnose any 
current left knee disability.  As to any left 
knee disability identified on examination, 
the VA examiner should express an opinion as 
to whether it is at least as likely as not 
(50 percent probability or more) that any 
such disability had its onset in service or 
is otherwise related to any incident of 
service.  Any opinion expressed must be 
accompanied by a complete rationale.

4.  After the development requested above has 
been completed, again review the record.  If 
any benefit sought on appeal remains denied, 
the Veteran and his representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.  Thereafter, the case should be 
returned to the Board, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


